DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first neural network, the second neural network, the third neural network and the fourth neural network.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this claim will be interpreted as being dependent upon claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over “A Case for Deep Learning in Mining Software Repositories” by Nijessen (“Nijessen”).

In regard to claim 1, Nijessen discloses:
1. A system comprising: one or more processors and a memory; one or more modules, wherein the one or more modules are configured to be executed by the one or more processors to perform actions that: See Nijessen, p. 17, section 3.5, disclosing a computer implemented method, inherently requiring a processor and memory.
extract features representing an input source code snippet, the features including a syntactic context of the input source code snippet; See Nijessen, pp. 14-15, section 3.2.2, “In addition to the diff, we now also consider the PR title and description, requiring a slight adjustment of our model.” Also see Fig. 3.3. Also see section 4.1.1, e.g. “First, we download all comments containing a reference from the GHTorrent [57] database. These comments are matched …” Also see e.g. section 2.3.1, e.g. “CBOW trains a shallow neural network to predict a word given the context of that word.”
obtain one or more code reviews having a close similarity to the input source code snippet and the syntactic context of the input source code snippet; See Nijessen, p. 19, e.g. “We train these models to predict whether two PRs are similar based on the diffs, the titles and the descriptions of a pair of PRs.”
input the extracted features and the one or more code reviews into a deep learning model to associate a probability for the one or more code reviews, the probability indicating a likelihood the code review is relevant to the input source code snippet; and See Nijessen, pp. 14-15 and sections 3.2.1 and 3.2.2. Also see section 3.6 on p. 17, e.g. “In this case study we trained multiple models to predict whether a PR is going to be merged or not.” Also see p. 19, e.g. “We train these models to predict whether two PRs are similar based on the diffs, the titles and the descriptions of a pair of PRs.”
select at least one code review for the input source code snippet based on a corresponding probability. See Nijessen p. 19, e.g. “We train these models to predict 

In regard to claim 5, Nijessen discloses:
5. The system of claim 1, wherein the one or more processors perform further actions that: search a knowledge base of code-review pairs for the one or more code reviews, wherein the knowledge base is constructed from historical pull requests. See Nijessen p. 13, section 3.1, e.g. “The dataset contains the data of 915,000 GitHub pull requests originating from 5,543 projects in 5 languages.”

In regard to claim 6, Nijessen discloses:
6. The system of claim 1, wherein the one or more processors perform further actions that obtain the one or more code reviews based on a cosine similarity test. See Nijessen, section 4.1.1, p. 20, e.g. “After training we use cosine similarity to select the 19 most similar words …”

In regard to claim 7, Nijessen discloses:
7. The system of claim 1, wherein the deep learning model is a neural network. See Nijessen, section 2.2, p. 8, e.g. “Deep learning takes a different approach: a neural network consisting of multiple layers is trained on raw data.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over “A Case for Deep Learning in Mining Software Repositories” by Nijessen (“Nijessen”) in view of U.S. Patent Application Publication 2010/0153933 by Bohlmann et al. (“Bohlmann”).

In regard to claim 2, Nijessen does not expressly disclose:
2. The system of claim 1, wherein the syntactic context of the input source code snippet includes a portion of source code. See Nijessen, pp. 14-15, section 3.2.2, “In addition to the diff, we now also consider the PR title and description, requiring a slight adjustment of our model.” Also see Fig. 3.3. Also see section 4.1.1, e.g. “First, we 
Nijessen does not expressly disclose immediately preceding the input source code snippet and a portion of source code immediately following the input source code snippet. However, this is taught by Bohlmann. See Bohlmann, ¶ 0036, e.g. “The path expressions may support one or more of the following axes: … following (nodes after the context node), and preceding (nodes before the context node).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bohlmann’s contexts with Nijessen’s code in order to establish context for a representation of syntax for program code as suggested by Bohlmann (see ¶ 0002).

In regard to claim 3, Nijessen discloses:
3. The system of claim 2, wherein the one or more processors perform further actions that: utilize a first neural network to generate an encoded representation of the input source code snippet, a second neural network to generate an encoded representation of the portion of source code immediately preceding the input source code snippet, a third neural network to generate an encoded representation of the portion of source code immediately succeeding the input source code snippet, and a fourth neural network to generate an encoded representation of the one or more code reviews. See Nijessen, Fig. 3.3, depicting separate models for encoding each feature. Also note the teaching of Bohlmann as cited above.


4. The system of claim [3], wherein the first neural network, the second neural network, the third neural network and the fourth neural network are long short-term memory networks. See Nijessen, Fig. 3.3, depicting use of LSTM networks. 

In regard to claim 8, Nijessen discloses:
8. A method performed on a computing device having at least one processor and a memory, the method comprising: See Nijessen, p. 17, section 3.5, disclosing a computer implemented method, inherently requiring a processor and memory.
obtaining a plurality of code snippet and code review pairs; See Nijessen, p. 13, section 3.1, e.g. “For our baseline, we use the dataset as is (as it already contains features extracted from the raw data); for our DNNs, we download the raw diffs from GitHub using the following URL https://www.github.com/{owner}/{repo}/pull/{id}.diff. The PR description texts and titles are extracted from GHTorrent [57].”
extracting a plurality of features from the plurality of code snippet and code review pairs, a feature including … a code snippet and a code review; See Nijessen, pp. 14-15, section 3.2.2, “In addition to the diff, we now also consider the PR title and description, requiring a slight adjustment of our model.” Also see Fig. 3.3. Also see section 4.1.1, e.g. “First, we download all comments containing a reference from the GHTorrent [57] database. These comments are matched …” 
Nijessen does not expressly disclose an upper context, a lower context. However, this is taught by Bohlmann. See Bohlmann, ¶ 0036, e.g. “The path expressions may 
generating encoded representations for each feature using a plurality of neural networks; See Nijessen, p. 16, section 3.3.1 along with Fig. 3.3, depicting LTSM processing.
combining the encoded representations of each feature into a respective feature vector; See Nijessen, Fig. 3.3, depicting a “concatenate” step. Also see section 3.2.2, e.g. “The final output vectors of each LSTM layer are concatenated and then passed to the output layer.”
using a deep learning model to learn associations between encoded representations of the code snippet, lower context and upper context of the feature vectors with the code reviews from the feature vectors; and See Nijessen, p. 13, section 3.1, e.g. “”at least p. 15, section 3.2.2, e.g. “Model 2.” 16, sections 3.3 and 3.3.1. Also note the teaching of Bohlmann as cited above.
employing the deep learning model to associate a probability score from the learned associations that indicates a likelihood that a select code review is relevant to a select code snippet. See Nijessen, pp. 14-15 and sections 3.2.1 and 3.2.2. Also see section 3.6 on p. 17, e.g. “In this case study we trained multiple models to predict whether a PR is going to be merged or not.” Also see p. 19, e.g. “We train these models 

In regard to claim 9, Nijessen discloses:
9. The method of claim 8, further comprising: generating the code snippet and code review pairs from historical code reviews of a shared source code repository. See Nijessen p. 13, section 3.1, e.g. “The dataset contains the data of 915,000 GitHub pull requests originating from 5,543 projects in 5 languages.”

In regard to claim 10, Nijessen discloses:
10. The method of claim 8, further comprising: generating a relevant training dataset and a non-relevant training dataset, the relevant training dataset including feature vectors having a code review associated with a code snippet, the non-relevant training dataset including feature vectors having a code review not associated with a code snippet; and training the deep learning model with feature vectors from the relevant training dataset and feature vectors from the non-relevant training dataset. See Nijessen, p. 13, e.g. “For this reason, we choose to balance the dataset using all cases of the minority class and an equal number of randomly selected cases of the majority class. … To train the models, we split the data 80%/20% into a training set and a test set.” 

In regard to claim 11, Nijessen does not expressly disclose 
11. The method of claim 8, further comprising: obtaining a select number of lines of source code statements preceding a code snippet as the upper context; and obtaining a select number of lines of source code statements succeeding a code snippet as the lower context. However, this is taught by Bohlmann. See Bohlmann, ¶ 0036, e.g. “The path expressions may support one or more of the following axes: … following (nodes after the context node), and preceding (nodes before the context node).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bohlmann’s contexts with Nijessen’s features in order to establish context for a representation of syntax for program code as suggested by Bohlmann (see ¶ 0002).

In regard to claim 12, Nijessen discloses:
12. The method of claim 8, wherein each of the neural networks of the plurality of neural networks comprises a long short-term memory network.
See Nijessen, Fig. 3.3, depicting use of LSTM networks.

In regard to claim 13, Nijessen discloses:
13. The method of claim 8, further comprising: generating a vector representing additional context data; and adding the vector into a feature vector. See Nijessen, p. 15, sections 3.2.1-3.2.2, e.g. “The embedding layer converts the one-hot encoded vector input3, into a dense vector of fixed size. … The final output vectors of each LSTM layer are concatenated and then passed to the output layer.”

In regard to claim 14, Nijessen discloses:
14. A device, comprising: at least one processor and a memory; wherein the at least one processor performs actions that: See Nijessen, p. 17, section 3.5, disclosing a computer implemented method, inherently requiring a processor and memory.
receives an input code snippet containing one or more source code lines; See Nijessen, p. 13, section 3.1, e.g. “For our baseline, we use the dataset as is (as it already contains features extracted from the raw data); for our DNNs, we download the raw diffs from GitHub using the following URL https://www.github.com/{owner}/{repo}/pull/{id}.diff. The PR description texts and titles are extracted from GHTorrent [57].”
Nijessen does not expressly disclose obtains an upper context and a lower context corresponding to the input code snippet; However, this is taught by Bohlmann. See Bohlmann, ¶ 0036, e.g. “The path expressions may support one or more of the following axes: … following (nodes after the context node), and preceding (nodes before the context node).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bohlmann’s contexts with Nijessen’s features in order to establish context for a representation of syntax for program code as suggested by Bohlmann (see ¶ 0002).
utilizes a first long short-term memory (LSTM) network to generate a representation of the input code snippet, a second LSTM to generate a representation of the upper context, a third LSTM to generate a representation of the lower context; See 
searches a knowledge base for one or more code reviews that are likely to be relevant to the input code snippet; See Nijessen p. 13, section 3.1, e.g. “The dataset contains the data of 915,000 GitHub pull requests originating from 5,543 projects in 5 languages.”
utilizes a fourth LSTM to generate a representation of the one or more code reviews; See Nijessen, Fig. 3.3, depicting use of LSTM networks for generating representations of input codes. Also see section 3.3.1, e.g. “comment LSTM.”
combines the representations from the first LSTM, the second LSTM, third LSTM and fourth LSTM into a feature vector; applies the feature vector to a deep learning model; See Fig. 3.3. and section 3.2.2, e.g. “The final output vectors of each LSTM layer are concatenated and then passed to the output layer.”
obtains a probability score from the deep learning model for each of the one or more code reviews; and accesses select ones of the one or more code reviews to associate with the input code snippet. See Nijessen, pp. 14-15 and sections 3.2.1 and 3.2.2. Also see section 3.6 on p. 17, e.g. “In this case study we trained multiple models to predict whether a PR is going to be merged or not.” Also see p. 19, e.g. “We train these models to predict whether two PRs are similar based on the diffs, the titles and the descriptions of a pair of PRs.”

In regard to claim 15, Nijessen discloses:
15. The device of claim 14, wherein the at least one processor performs actions that: searches the knowledge base for the one or more code reviews likely to be relevant based the one or more code reviews having closely matching code snippet, upper context, and lower context as the input code snippet. See Nijessen, pp. 14-15 and sections 3.2.1 and 3.2.2. Also see section 3.6 on p. 17, e.g. “In this case study we trained multiple models to predict whether a PR is going to be merged or not.” Also see p. 19, e.g. “We train these models to predict whether two PRs are similar based on the diffs, the titles and the descriptions of a pair of PRs.” Also note the teaching of Bohlmann as cited above.

In regard to claim 16, Nijessen discloses:
16. The device of claim 15, wherein the at least one processor performs actions that: employs a cosine similarity test to search the knowledge base for the one or more code reviews. See Nijessen, section 4.1.1, p. 20, e.g. “After training we use cosine similarity to select the 19 most similar words …”

In regard to claim 17, Nijessen discloses:
17. The device of claim 14, wherein the at least one processor performs actions that: generates an encoded representation of the input code snippet, the upper context and the lower context based on code tokens; generates an encoded representation of the one or more code reviews based on review tokens; and utilizes the encoded representations in the feature vector. See Nijessen, section 3.1.1, e.g. “We tokenize the 

In regard to claim 18, Nijessen discloses:
18. The device of claim 14, wherein the at least one processor performs actions that: accesses the select ones of the one or more code reviews based on a corresponding probability score. See Nijessen p. 19, e.g. “We train these models to predict whether two PRs are similar based on the diffs, the titles and the descriptions of a pair of PRs.”

In regard to claim 19, Nijessen discloses:
19. The device of claim 14, wherein the at least one processor performs actions that: accesses the select ones of the one or more code reviews based on an associated probability score within one or more different bands of a probability distribution. See Nijessen p. 19, e.g. “We train these models to predict whether two PRs are similar based on the diffs, the titles and the descriptions of a pair of PRs.”

In regard to claim 20, Nijessen discloses:
20. The device of claim 14, wherein the deep learning model is a neural network. See Nijessen, section 2.2, p. 8, e.g. “Deep learning takes a different approach: a neural network consisting of multiple layers is trained on raw data.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2014/0149435 by Sisman, et al. See ¶ 0148, e.g. “A goal of MRF is to rank the files in the code base according to the probability of a file f in the software library to be relevant to a given query Q.”
U.S. Patent Application Publication 2015/0082277 by Champlin-Scharff et al. teaches code review using artificial intelligence. See abstract. 
U.S. Patent Application Publication 2018/0060733 by Beller et al. teaches calculation of confidence scores for entries in a knowledge graph. See Abstract. 
“Code Review Analysis of Software System using Machine Learning Techniques” by Lal et al. teaches the use of machine learning to assist in code review. See abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121